1
2
3
4
5
6
7
8
                          UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   EXPLORER INSURANCE COMPANY,                      CASE NO. 18cv2389-LAB-WVG

12                                     Plaintiff,
                                                      ORDER GRANTING MOTION TO
     vs.                                              DISMISS
13
14   UNITED STATES BUREAU OF LAND                     [Dkt. No. 4]
     MANAGEMENT; and Does 1 through 10,
15                                 Defendants.
16
17         Explorer Insurance Company sued the United States Bureau of Land
18   Management. The United States now moves to dismiss. For the reasons below, the
19   Motion is GRANTED, and the matter is DISMISSED WITH PREJUDICE.
20                                      BACKGROUND
21         Explorer insured a driver who collided with a vehicle driven by a BLM employee on
22   December 7, 2016. Dkt. No. 1. On January 26, 2018, Explorer filed an administrative
23   property damage claim under the Federal Tort Claims Act (“FTCA”) with the United States
24   Department of the Interior regarding the accident. Dkt. No. 4-2 at 2-3; Dkt. No. 6 at 2.
25   The agency denied the claim and mailed Explorer notice of denial on May 25, 2018.
26   Dkt. No. 4-2.
27         Unsure whom to sue in the district court, in July 2018, Explorer’s attorney asked
28   agency counsel whether Explorer should name the United States or the BLM as a



                                                -1-
1    defendant. Dkt. No. 6 at 4, 7-9. Agency counsel declined to provide legal advice.
2    Id. at 8. On October 18, 2018, Explorer filed this lawsuit against the BLM. Dkt. No. 1.
3    The Complaint alleges a claim for subrogation and seeks to recover $5,168.47 for
4    damaged property. Id. The Complaint doesn’t mention the FTCA or name the United
5    States as a defendant, and Explorer hasn’t served the United States. Id.; Dkt. No. 4-4;
6    Dkt. No. 6 at 4.
7           The United States now moves to dismiss the matter for lack of subject matter
8    jurisdiction under FRCP 12(b)(1) and for insufficient service of process under FRCP 4.
9    Dkt. No. 4. Explorer opposes the Motion and seeks leave to amend to add the United
10   States as an FTCA defendant. Dkt. No. 6.
11                                          DISCUSSION
12   1.     Subject Matter Jurisdiction
13          Federal courts have limited jurisdiction and there is a presumption that jurisdiction
14   is lacking unless a party proves otherwise.       Kokkonen v. Guardian Life Ins. Co. of
15   America, 511 U.S. 375, 377 (1994). On a motion to dismiss for lack of subject matter
16   jurisdiction, a plaintiff bears the burden of establishing jurisdiction. Sopcak v. N. Mountain
17   Helicopter Serv., 52 F.3d 817, 818 (9th Cir.1995). If lacking jurisdiction, a court must
18   dismiss the action. FRCP 12(h)(3).
19          A damages suit against a federal agency is essentially a suit against the United
20   States, and is barred by sovereign immunity unless expressly authorized by Congress.
21   Gilbert v. DaGrossa, 756 F.2d 1455, 1460, n.6 (9th Cir. 1985); Midwest Growers Co-op.
22   Corp. v. Kirkemo, 533 F.2d 455, 465 (9th Cir. 1976). The limitation is jurisdictional (United
23   States v. Mitchell, 445 U.S. 535, 538 (1980)), and the FTCA is the exclusive remedy for
24   tortious conduct of federal government employees (28 U.S.C. § 2679; F.D.I.C. v. Craft,
25   157 F.3d 697, 706 (9th Cir. 1998)). Here, Explorer’s claim—which seeks money from the
26   BLM for property damage allegedly caused by a BLM employee—is barred by sovereign
27   immunity unless brought under the FTCA. Gilbert, 756 F.2d at 1460, n.6 (“A claim for
28



                                                 -2-
1    damages against a federal agency is barred by sovereign immunity unless Congress has
2    consented to suit.”).
3           Even if Explorer had properly pled an FTCA action, its claim would still be barred.
4    28 U.S.C. § 2401(b).         In an FTCA claim for damaged property against the federal
5    government, the only proper defendant is the United States. Valadez-Lopez v. Chertoff,
6    656 F.3d 851, 855 (9th Cir. 2011) (citing 28 U.S.C. § 2675(a)); Kennedy v. U.S. Postal
7    Serv., 145 F.3d at 1077, 1078 (9th Cir. 1998). Further, the FTCA requires a plaintiff to
8    file suit no more than six months after the mailing of the denial of an administrative claim.
9    Allen v. Veterans Admin., 749 F.2d 1386, 1388 (9th Cir. 1984); 28 U.S.C. § 2401(b).
10   If the plaintiff doesn’t meet this deadline, a tort claim against the United States is “forever
11   barred.” 28 U.S.C. § 2401(b). Although Explorer satisfied the administrative claim
12   requirement, it failed to file its FTCA claim against the United States before the statute of
13   limitations ran. Dkt. No. 4-2; 28 U.S.C. § 2401(b). Explorer was required to sue the
14   United States by November 25, 2018, but mistakenly sued the BLM and then failed to
15   amend its Complaint to add the United States as a party before the limitations period
16   expired. Dkt. No. 1; Dkt. No. 6 at 8-9; 28 U.S.C. § 2401(b). Explorer’s FTCA claim is
17   therefore time-barred (28 U.S.C. § 2401(b)) and must be dismissed for lack of jurisdiction.
18   28 U.S.C. § 2679; FRCP 12(h)(3); see also F.D.I.C. v. Meyer, 510 U.S. 471, 475-76
19   (1994) (FTCA acts as a limited waiver of the United States’ sovereign immunity, which is
20   jurisdictional in nature).
21   2.     Relation Back
22          Explorer argues that despite its failure to name the right defendant before the
23   limitations period expired, the Court should nonetheless grant it leave to add the United
24   States as a party because the amended pleading would relate back to the date the action
25   commenced. Dkt. No. 6 at 3-5; FRCP 15(c). But leave to amend is inappropriate here.
26   Explorer acknowledges that it failed to deliver or mail the Complaint to the United States
27   Attorney or the Attorney General before the limitations period ran. Dkt. No. 6 at 9, ¶ 9;
28   FRCP 15(c)(2); Miles v. Dept. of Army, 881 F.2d 777, 782-83 (9th Cir. 1989). And, the



                                                  -3-
1    United States didn’t otherwise receive timely notice. FRCP 15(c)(1). Although Explorer
2    maintains that the United States was put on notice about the lawsuit when Explorer’s
3    attorney reached out to agency counsel (Dkt. No. 6 at 2, 5), this is immaterial because
4    “[a]ctual knowledge possessed by an agency will not be imputed to the United States.”
5    Allen, 749 F.2d at 1389-90 (“Only if the United States Attorney and the Attorney General
6    receive notice of the suit prior to the running of the statute of limitations will a plaintiff be
7    allowed to substitute the United States as a defendant under Rule 15(c).”). Likewise, the
8    fact that Explorer served the BLM after the statute of limitations ran on its FTCA claim
9    makes no difference. Id.; Dkt. No. 5. Under these circumstances, Explorer has failed to
10   provide a basis for the amended complaint to relate back to the date of the original
11   pleading and may not now add the United States as a defendant.
12          In sum, Explorer hasn’t established any basis 1 for blowing the FTCA statute of
13   limitations.   The Complaint can’t be remedied by amendment, so the Court lacks
14   jurisdiction and the action must be dismissed with prejudice. Given this disposition, the
15   Court need not address the United States’ alternate argument that the Complaint should
16   be dismissed for insufficient service.
17                                            CONCLUSION
18          Explorer’s Complaint is DISMISSED WITH PREJUDICE, and the clerk is directed
19   to enter judgment accordingly and close the case.
20   IT IS SO ORDERED.
21   Dated: June 17, 2019
22                                                   HONORABLE LARRY ALAN BURNS
                                                     Chief United States District Judge
23
24   1 Explorer claims its counsel’s failure to name the United States as a defendant was the
25   result of a “genuine mistake” about which party to name as the defendant. Dkt. No. 6 at
     3-4. This explanation falls short of the “extraordinary circumstances” necessary to support
26   equitable tolling. Lawrence v. Florida, 549 U.S. 327, 336 (2007); see also, Frye v.
     Hickman, 273 F.3d 1144 (9th Cir. 2001) (holding that general attorney negligence,
27   including miscalculation of the limitations period, isn’t an extraordinary circumstance
28   warranting equitable tolling).



                                                   -4-
